Citation Nr: 1605263	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which in relevant part granted service connection for bilateral hearing loss and assigned a noncompensable rating effective March 9, 2011.  The Veteran appealed that decision to the Board in March 2013.  

The Veteran presented testimony at a Board hearing in May 2014, and a transcript of the hearing is associated with the Veteran's claims folder.  

In July 2014, the Board remanded this matter for additional medical inquiry and development.  Following the requested development and medical inquiry, the Board denied the Veteran's claim for a higher initial rating in a February 2015 decision. 

In December 2015, pursuant to a joint motion for remand (JMR) by the parties to this matter, the U.S. Court of Appeals for Veterans Claims remanded the issue to the Board for additional consideration.   The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A remand is warranted for additional medical inquiry into the claim for a higher initial rating for bilateral hearing loss.  

In the December 2015 JMR, the parties agreed that the VA medical examination reports relied on by the Board in its February 2015 decision - to deny a higher initial rating - were inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In particular, the parties agreed that neither the October 2011 nor the November 2014 VA audiology reports sufficiently addressed the degree of functional impairment caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet.App. 447 (2007).  According to the JMR, this further affected the February 2015 decision to not refer the Veteran's case for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to assess the current nature and severity of the Veteran's bilateral hearing loss disability.  The claims folder must be reviewed by the examiner. 

The VA examiner should comment on the effects of hearing loss on the Veteran's occupational functioning and daily activities.

The examiner should record the Veteran's work history and the reported impacts of hearing loss on employment and provide an opinion as to the severity of those impacts.

In addressing the functional impact of the Veteran's hearing loss, please address evidence of record indicating functional impairment - such as, the Veteran's difficulty with hearing aids, conversational speech, communicating around background noise, concentrating, and using the telephone and television.  

2.  Then refer the Veteran's case to the Director of VA's Compensation and Pension Service, or Under Secretary for Benefits, for consideration of entitlement to an extraschedular rating for bilateral hearing loss.

3.  Then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


